UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 1, 2007 WAYNE SAVINGS BANCSHARES, INC. (Exact name of registrant as specified in its charter) Delaware 0-23433 31-1557791 (State or other jurisdiction (Commission File No.) (IRS Employer of incorporation) Identification No.) 151 N. Market St., Wooster, Ohio 44691 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (330) 264-5767 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 4.01 Changes in Registrant’s Certifying Accountant On August 1, 2007, the Audit Committee of the Board of Directors of Wayne Savings Bancshares, Inc. (the “Company”) met and dismissed Grant Thornton LLP (“Grant Thornton”) as the Company’s independent registered accounting firm.The Company’s financial statements for the years ending March 31, 2006 and March 31, 2007 were audited by Grant Thornton.On August 1, 2007, the Audit Committee also approved the engagement of BKD LLP (“BKD”) as the Company’s independent registered accounting firm for the fiscal year ending March 31, 2008. The reports of Grant Thornton on the financial statements of the Company for the past two fiscal years contained no adverse opinion or disclaimer of opinion and were not qualified or modified as to uncertainty, audit scope or accounting principles.In connection with its audits for the two most recent fiscal years and through August 1, 2007, there were no disagreements with Grant Thornton on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of Grant Thornton would have caused Grant Thornton to make reference thereto in its report on the Company’s financial statements.A copy of this Form 8-K has been furnished to Grant Thornton and the letter of that firm is attached as Exhibit 16 to this report. During the two most recent fiscal years and through August 1, 2007, neither the Company nor anyone on its behalf consulted with BKD regarding either (i) the application of accounting principles to a specific completed or proposed transaction, or the type of audit opinion that might be rendered on the Company’s financial statements; or (ii) any matter that was either the subject matter of a disagreement or a reportable event with the former independent accountant (as set forth in Regulation S-K Item 304 (a) (1) (v). Item 9.01 Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits Exhibit No. Description 16 Letter with regard to the change in certifying accountant. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WAYNE SAVINGS BANCSHARES, INC. DATE:August 1, 2007 By: /s/ H. Stewart Fitz Gibbon III H. Stewart Fitz Gibbon III Executive Vice President Chief Financial Officer Secretary and Treasurer 3
